Citation Nr: 1743779	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the left shoulder status post open reduction-internal fixation of acromioclavicular joint separation (left shoulder disability), rated as 20 percent disabling prior to November 17, 2016, and 30 percent disabling thereafter.

2.  Entitlement to an increased rating for post-operative scars of the left shoulder, rated as 10 percent disabling prior to November 17, 2016, and 20 percent disabling thereafter.

3.  Entitlement to service connection for left bicep disorder, to include as secondary to service-connected left shoulder disability.

4.  Entitlement to service connection for chest/muscle disorder, to include as secondary to service-connected left shoulder disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1951 to September 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012, January 2013, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In March 2012, the RO denied an increased rating for left shoulder disability, and denied service connection for a chest condition, a left bicep condition, nerve pain in left wrist, nerve pain in left elbow, and numbness in left pinky and ring fingers. In January 2013, the RO denied an increased rating for post-operative scars of the left shoulder. In March 2013, the RO denied service connection for cervical spine condition, and continued previous denials of the claims for service connection for nerve pain and numbness.

In September 2016, the Board remanded the claims for further evidentiary development.

In an April 2017 rating decision, the AOJ granted service connection for chronic cervical spine strain and moderate cervical spine spondylosis with bulging disc and lateral recess stenosis, C3-C4 and C4-C5 (cervical spine condition) and assigned a 20 percent rating effective December 17, 2012. The AOJ also granted service connection for left ulnar neuralgia (claimed as numbness in left pinky and ring fingers, nerve pain in left elbow and nerve pain in left wrist), and assigned a 20 percent rating effective October 17, 2011. As the Veteran has not disagreed with the disability ratings or effective dates assigned, such issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

The April 2017 rating decision also assigned a 30 percent rating for left shoulder disability and a 20 percent rating for post-operative left shoulder scars, both effective November 17, 2016. The Veteran has not withdrawn his appeals for higher ratings before or after the effective dates of the increased ratings. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In April 2017, the AOJ also issued a supplemental statement of the case (SSOC). The Board notes that additional evidence was submitted after the April 2017 SSOC. However, the Board notes that this evidence is not relevant to the claims decided herein. Thus, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 19.31(b)(1) (requiring issuance of a SSOC when the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board).

In an October 2011 statement and in his January 2014 VA Form 9 (formal appeal), the Veteran indicated that he was unemployed due to service-connected disabilities, including the issues currently on appeal. Entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of the Veteran's contentions, the Board finds that the issue of a TDIU is raised by the record, is part and parcel of the rating claims, and is properly before the Board.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 17, 2016, symptoms of the Veteran's left (minor) shoulder disability have most nearly approximated  severe arthritis, weakness, pain, decreased muscle strength, and limitation of motion to 25 degrees from the side, but did not more nearly approximate ankylosis, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or the nonunion of the clavicle or scapula

2.  Since November 17, 2016, symptoms of the Veteran's left (minor) shoulder disability has not more nearly approximated ankylosis, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or the nonunion of the clavicle or scapula.

3.  Prior to November 17, 2016, the Veteran has had four post-operative surgical scars of the left shoulder that have manifested in pain; the scars have not been superficial or nonlinear, and have not caused disabling effects not considered in the applicable diagnostic code.

4.  Since November 17, 2016, the Veteran's post-operative surgical scars of the left shoulder have not been superficial or nonlinear, and have not caused disabling effects not considered in the applicable diagnostic code.

5.  The weight of the evidence is against a finding that the Veteran has a current left bicep disorder that is related to his service or to his service-connected left shoulder disability.

6.  The weight of the evidence is against a finding that the Veteran has a current chest/muscle disorder that is related to his service or to his service-connected left shoulder disability.


CONCLUSIONS OF LAW

1.  For the rating period prior to November 17, 2016, the criteria for a disability rating of 30 percent, but no higher, for the service-connected left shoulder disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5201 (2016).

2.  For the rating period since November 17, 2016, the criteria for a disability rating in excess of 30 percent for the service-connected left shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5201 (2016).

3.  For the rating period prior to November 17, 2016, the criteria for a disability rating of 20 percent, but no higher, for the service-connected post-operative scars of the left shoulder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 7804.

4.  For the rating period since November 17, 2016, the criteria for a disability rating in excess of 20 percent for the service-connected post-operative scars of the left shoulder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 7804.

5.  The criteria for service connection for left bicep disorder have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for chest/muscle disorder have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016). Moreover, following the September 2016 Board Remand, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. See DeLuca, supra. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability. Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59. In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

A.  Left Shoulder Disability

The Veteran's left shoulder disability is currently rated under 38 C.F.R. §§ 4.71a, Diagnostic Code (DC) 5201, which provides ratings based on limitation of motion of the arm. Because the evidence shows the Veteran to be right-hand dominant, and the left upper extremity is at issue, the criteria for the minor (non-dominant) extremity will be used. Under DC 5201, a 20 percent rating is assigned when the range of motion (ROM) of the non-dominant arm is limited to midway between side and shoulder level; while a 30 percent rating is assigned the when ROM of the non-dominant arm is limited to 25 degrees from the side.

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level. 38 C.F.R. § 4.71, Plate I.

Historically, service connection for left acromioclavicular (AC) ostearthritis, secondary to AC separation was granted in a May 1965 rating decision. A temporary total (100 percent) rating was assigned pursuant to 38 C.F.R. § 4.30 from March 8, 1965 through May 1, 1965, and a 10 percent rating was assigned from May 1, 1965. A November 2002 rating decision granted an increased, 20 percent rating effective February 13, 2001. In October 2011, the Veteran filed a claim for increased rating. An April 2017 rating decision assigned a 30 percent rating effective November 17, 2016, creating a staged rating, as indicated on the title page.

Turning to the pertinent evidence of record, an August 2011 VA primary care note indicated that the Veteran complained of worsening pain and ROM in the previous three months.

A September 2011 VA physical therapy initial consult indicated that the Veteran complained of left shoulder pain. He reported recent pain started insidiously. He had similar type of pain in the past that resolved over time. He rated pain as a 0 out of 10 at best, and a 3 to 4 out of 10 at worst. His pain radiated to left armpit and left hand. ROM testing showed forward flexion to 50 degrees, abduction to 80 degrees, external rotation to 10 degrees, and internal rotation to left ear. Muscle strength testing was 4+/5 (active movement against some resistance).

On November 2011 VA examination, the examiner diagnosed AC separation, 1953. No flare-ups were reported. ROM testing revealed left shoulder flexion to 90 degrees, with evidence of painful motion beginning at 70 degrees. Abduction was limited to 60 degrees, with evidence of painful motion beginning at 60 degrees. Following three repetitions, there no additional limitation in ROM. Functional loss was described as less movement than normal, weakened movement, and pain on movement. There was no localized tenderness, pain on palpation of joints/soft tissue/biceps or guarding. Muscle strength of shoulder abduction and flexion were reduced to 3/5 (active movement against gravity). The Veteran did not have ankylosis of the glenohumeral articulation. Rotator cuff testing was negative. There was no history of mechanical symptoms (clicking, catching, etc.) or recurrent dislocation/subluxation of the glenohumeral joint. Functional impairment was not so diminished that amputation with prosthesis would equally serve the Veteran. X-rays showed severe degenerative arthritis of the left shoulder.

A February 2012 VA primary care note indicated chronic left shoulder pain. 

An April 2012 VA treatment record indicated that the Veteran presented for a follow up visit regarding left shoulder and left chest wall pain. He said that when he moved his left arm he felt pain.

A May 2012 VA treatment record noted that the Veteran continued with left shoulder pain of a severe degree. He had pain over the anterior chest wall, as well as over the glenohumeral joint, and marked limitation of motion in the shoulder. He rated his pain as 8 to 9 out of 10, and had difficulty with any attempted motion. He has received no improvement since his injection with steroid about three or four months ago. Physical examination revealed active abduction to 25 to 30 degrees with severe pain on attempted external rotation or internal rotation.

A July 2012 orthopedic surgery consult indicated that the Veteran had problems with his neck and shoulder ever since the [in-service] baseball injury. His pain was quite diffuse. He was mostly bothered by pain in the area of the left trapezius between the shoulder and neck. Pain was worse when he was in bed lying on the right or on the left side. He had significant limitation of his left shoulder movement. Forward flexion was limited to 70 degrees actively and 85 degrees passively. Abduction was limited to 30 degrees actively and 45 degrees passively. 

An August 2012 orthopedic surgery outpatient note indicated that the Veteran was initially referred for a possible left total shoulder arthroplasty. However, in evaluating him he was more concerned about some pain that seemed external to the shoulder joint, which was primarily in the posterior shoulder and neck. The Veteran stated he had grown accustomed to having limited movement of the shoulder and was not particularly troubled by pain in the shoulder joint.

An August 2012 VA primary care note indicated that the Veteran complained of more pain in his neck and left shoulder after the physical therapy for the left shoulder, and he wanted an MRI. The pain shot from the neck to the left shoulder. He had been to the orthopedic surgeon for his left shoulder pain, but apparently the surgeon has told him that there is nothing that could be done for his left shoulder because he has had multiple surgeries in the past and now has severe arthritis. On physical examination, he had very limited movement of his left shoulder, with a crackling sound when he turned his neck.

A September 2012 VA neurology note indicated left shoulder pain. Abduction was limited to about 35 to 40 degrees both actively and passively due to shoulder/neck pain. There was no weakness of the left biceps, triceps, wrist extension, or hand. 

A January 2013 VA primary care nursing note indicated chronic left shoulder pain. During a neurosurgery consult, muscle tone was normal. Strength of muscles in left arm was normal. 

A July 2015 primary care clinic note indicated that the Veteran complained of chronic bilateral shoulder and cervical spine stiffness/discomfort. He noticed it primarily at night when he was trying to sleep, and then felt stiff in the morning. He did not take any pain medication for this, as they had upset his stomach in the past. He used his TENS unit and occasionally iced, which helped him. He denied recent trauma. There was no focal weakness or neurological signs. The examiner noted the pain was "chronic and mild, symptoms consistent with osteoarthritis," and recommended a topical agent, either lidocaine cream or capsaicin.

On November 17, 2016 VA examination, the examiner diagnosed left shoulder impingement syndrome and AC osteoarthritis, secondary to AC separation. The Veteran reported worsening left shoulder pain with severe restriction in movement. He also reported flare-ups. The Veteran described his functional impairment as stiffness, very limited range of motion that significantly limited his ability to get dressed, and left upper extremity weakness.

On physical examination, ROM of the right shoulder was normal with no pain noted. There was no evidence of pain on weight bearing, no objective evidence of localized tenderness or pain on palpation of the right shoulder joint, and no crepitus. The Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or ROM. Left shoulder flexion, abduction, and external rotation were all limited to 40 degrees. Internal rotation was limited to 90 degrees. Pain was noted on exam during all movements. On repetitive use testing, both flexion and abduction were limited to 30 degrees. External rotation was limited to 40 degrees, and internal rotation was limited to 5 degrees. There was evidence of pain with weight bearing. There was objective evidence of localized tenderness on palpation across the entire shoulder joint and soft tissue. There was objective evidence of crepitus. Factors that caused functional loss included pain, fatigue, weakness, lack of endurance, and incoordination. The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because there was insufficient medical evidence (including the clinical presentation, the examination findings and the Veteran's reports) for which to base such an opinion. Muscle strength of the right shoulder was normal and the left shoulder was reduced to 3/5. There was muscle atrophy in the left upper extremity 13 centimeters (cm) down from the AC joint. Circumference of normal side was 34 cm and circumference of atrophied side was 30 cm. There was no ankylosis. There was a history of mechanical symptoms (clicking, catching, etc.) of the left side. The Veteran did not use any assistive devices. Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran. Regarding functional impact, the Veteran could not perform heavy lifting, pushing or pulling, overhead tasks, or repetitive movement of the shoulder. He was unable to open the door with his left arm due to limited ROM.

After review of the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's left shoulder disability more nearly approximates the criteria for an increased rating of 30 percent during the entire rating appeal period. Thus, a higher rating is warranted prior to November 17, 2016; however, from November 17, 2016, a higher rating is not warranted.

The Veteran's left shoulder disability, which involves his non-dominant extremity, has exhibited different limitations of motion throughout the appeal. At its worst, the Veteran's shoulder abduction was limited to 25 degrees, as shown in his May 2012 treatment record. As noted above, where range of motion of the non-dominant arm is limited to 25 degrees from the side, a 30 percent rating is warranted. Although the Veteran's shoulder motion has not been shown to be limited to 25 degrees on all physical examinations prior to November 2016, these examinations were not conducted during flare-ups. In consideration of the Veteran's reports of flare-ups of left shoulder symptoms, in addition to the Veteran's exhibited symptoms of severe arthritis, weakness, pain, limited motion, and decreased muscle strength, the Board finds that the Veteran's service-connected left shoulder disability more nearly approximates the criteria required for a 30 percent disability rating throughout the entire appeal period.  

By this decision, the Veteran is assigned the highest rating possible for limitation of motion of his left shoulder under DC 5201. The Board has considered the applicability of other potential diagnostic codes. The record does not establish, and the Veteran has not alleged, ankylosis, a flail shoulder, a false flail joint, fibrous union of the humerus, or impairment of the clavicle or scapula. Therefore, consideration under DCs 5200, 5202 or 5203 is not warranted.

For the foregoing reasons, a rating of 30 percent, but no higher, is warranted for the Veteran's left shoulder disability throughout the appeal period. As the preponderance of the evidence reflects the symptoms of the Veteran's left shoulder disability do not more nearly approximate the criteria for a rating higher than 30 percent, the benefit of the doubt doctrine is not for application and the claim for a rating higher than that assigned herein must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

B.  Post-operative scars of the left shoulder

The Veteran's post-operative scars of the left shoulder are rated under DC 7804, which provides that a 10 percent rating is warranted for one or two scars that are unstable or painful. A 20 percent rating is granted for three or four scars that are unstable or painful. A 30 percent rating is awarded for five or more scars that are unstable or painful. Note (1) of this code states that an unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar.

Historically, the Veteran's post-operative scars of the left shoulder had been rated as 10 percent disabling since September 20, 1965. In October 2011, he filed a claim for increased rating. An April 2017 rating decision assigned a 20 percent rating effective November 17, 2016.

Turning to the evidence of record, a November 2011 VA examination report noted that the Veteran had four linear scars measuring 5.5 cm, 3 cm, 8 cm, and 5 cm in length. They were not superficial, deep, painful or unstable.

In his October 2015 informal hearing presentation (VA Form 646), the Veteran asserted that his scars were painful and tender to the touch.

On November 2016 VA examination, the examiner noted 4 painful scars measuring 5 cm, 3 cm, 8 cm, and 5 cm. There was tenderness on palpation over the shoulder scars. None of the scars are unstable with frequent loss of covering of skin over the scar/s. Scars were linear.

After review of the record and resolving reasonable doubt in favor of the Veteran, the Board finds a 20 percent rating is warranted for the Veteran's post-operative scars of the left shoulder throughout the appeal period. While pain was not observed on November 2011 VA examination, the Board notes that the Veteran is competent to report observable symptoms, such as pain and other discomfort, and any doubt as to whether the post-operative scars of the left shoulder are manifested by pain is resolved in the Veteran's favor.

Therefore, given the competent evidence showing that the Veteran's four linear scars were painful, the Board finds that his disability warrants a 20 percent rating under DC 7804. A higher, 30 percent rating is not warranted at any time during the appeal because the Veteran has not been shown to have five scars. 

The Board has considered the Veteran's post-operative scars of the left shoulder under other diagnostic codes pertaining to scars. However, his scars are not located on his head, face, or neck to warrant consideration under DC 7800; nor are the scars shown to be deep (associated with underlying soft tissue damage) or cover sufficient area to warrant consideration under DC 7801 or DC 7802. The Board also notes that the Veteran's post-operative scars of the left shoulder are not shown to have any disabling effects other than pain and tenderness, which is contemplated by the 20 percent rating assigned under DC 7804. Accordingly, DC 7805 is not for application in this case. Therefore, the other potentially applicable diagnostic codes do not assist the Veteran in obtaining a higher rating.

For the foregoing reasons, a rating of 20 percent, but no higher, is warranted for the Veteran's post-operative scars of the left shoulder throughout the appeal period. As the preponderance of the evidence reflects the symptoms of the Veteran's post-operative scars of the left shoulder do not more nearly approximate the criteria for a rating higher than 20 percent, the benefit of the doubt doctrine is not for application and the claim for a rating higher than that assigned herein must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

C. Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization. If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria. Regarding the left shoulder disability, in addition to limitation of motion, the Veteran's various subjective complaints-including but not limited to, pain and functional loss-are contemplated by the rating criteria under which such disability is rated. This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed. Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion. 38 C.F.R. § 4.59 (2016); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45 (2016). Regarding the post-operative scars of the left shoulder, the criteria specifically address the number of scars and their related symptomatology, including pain. As the criteria contemplate the symptoms, the Board need not consider whether the disabilities of the left shoulder cause marked interference with employment for purposes of an extraschedular rating.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). ). 

Service connection may also be granted where a disability is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc). Effective October 10, 2006, 38 C.F.R. § 3.310  was revised to incorporate the analysis by the Court in Allen. The revised 38 C.F.R. § 3.310 provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

As noted above, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran argues that he has left bicep and chest injuries which resulted from the same baseball injury in service that caused his service-connected left shoulder disability and post-operative scars. Specifically, he stated that, following his injury, the muscles in his bicep and left chest area were torn and "resembled strands of spaghetti." See, e.g., January 2014 formal appeal.

Turning to the pertinent evidence of record, a February 2012 chest x-ray showed no acute abnormality. There was evidence of prior shoulder surgery with a partial screw projecting over the left scapula.

An April 2012 VA treatment record noted that the Veteran tenderness over his left breast area. The examiner stated that it was probably chest wall muscular pain.

A May 2012 orthopedic surgery note indicated that the Veteran complained of pain over the anterior chest wall in addition to the pain over the left shoulder.

A September 2012 VA neurology note indicated no weakness of left biceps.

An August 2016 chest x-ray revealed the mediastinum, pulmonary vessels, and cardiac silhouette were within normal limits. There was no consolidation, effusion, or pneumothorax seen. The visualized skeleton showed no acute pathology.

On November 2016 VA muscle injuries examination, the Veteran reported a left bicep injury/atrophy as a result of left shoulder injury in service. However, the examiner found no objective evidence of this. The examiner further found that the Veteran was not currently or ever diagnosed with a muscle injury.

On November 2016 VA peripheral nerves examination, the Veteran complained of pain and numbness in left chest wall. The Veteran did not have muscle atrophy.  The examiner remarked that the Veteran's complaint of chest wall pain and numbness is due to an ulnar nerve condition and not an elbow, wrist, hand/finger or chest wall condition.

Based on the foregoing, the Board finds that service connection for claimed left bicep condition and chest wall/muscle condition is not warranted.  The Board does not dispute that the Veteran experiences pain in the left bicep and chest. The question of whether symptoms such as pain could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131);  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent service connection laws and regulations, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  Similarly, a secondary service connection claim would require that pain be due to a service connected disease or injury.  In this case, the above evidence and analysis reflects that the Veteran's left bicep and chest pain are not due to disease or injury, service connected or otherwise.  It follows that they are not due to disease or injury in service.

The Board notes that the Veteran is in receipt of a left shoulder disability, post-operative scars of the left shoulder, and left ulnar neuralgia. The most probative evidence does not show that the Veteran has a diagnosed left bicep or chest disability that is separate and distinct from his service-connected left upper extremity disabilities.

The Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the claims, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

Prior to November 17, 2016, a 30 percent rating, but no higher, for osteoarthritis of the left shoulder status post open reduction-internal fixation of acromioclavicular joint separation, is granted, subject to controlling regulations governing the payment of monetary awards.

Since November 17, 2016, a rating in excess of 30 percent for osteoarthritis of the left shoulder status post open reduction-internal fixation of acromioclavicular joint separation is denied.

Prior to November 17, 2016, a 20 percent rating, but no higher, for post-operative scars of the left shoulder is granted, subject to controlling regulations governing the payment of monetary awards.

Since November 17, 2016, a rating in excess of 20 percent for post-operative scars of the left shoulder is denied.

Entitlement to service connection for a left bicep disorder is denied.

Entitlement to service connection for a chest/muscle disorder is denied.


REMAND

Regarding the issue of entitlement to a TDIU, as noted in the Introduction, the Veteran has stated that he had to close his business as a result of his service connected disabilities. Additionally, various VA examiners have found that the Veteran's physical disabilities have an impact on his ability to work, in that he is limited in certain physical activities. Therefore, the Board finds that the issue of entitlement to a TDIU has been raised. Rice, 22 Vet. App. at 447. However, the Veteran's TDIU claim has not been developed or adjudicated in the first instance by the AOJ. In this regard, the Board notes that, although the AOJ sent the Veteran a VA Form 21-8940 (Veteran Application for Increased Compensation Based on Unemployability) in October 2015, the record does not reflect that the Veteran submitted this form. In order to afford the all possible benefits to the Veteran and to ensure due process, the Board finds that a remand is necessary for further development of the matter of the Veteran's entitlement to a TDIU.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  Undertake the appropriate development of the TDIU claim, including re-sending notice of the information and evidence necessary to establish a TDIU claim and requesting information regarding his education and employment history (such as a VA form 21-8940).

2. After completing any other development that may be warranted, adjudicate the matter of the Veteran's entitlement to a TDIU in light of all of the evidence of record. If any benefit on appeal remains denied, a SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


